896 A.2d 103 (2006)
277 Conn. 932
WAGNER AND WAGNER AUTO SALES, INC.
v.
Kathleen B. TARRO et al.
Supreme Court of Connecticut.
Decided March 31, 2006.
Glenn T. Terk, Wethersfield, in support of the petition.
The defendants' petition for certification for appeal from the Appellate Court, 93 Conn.App. 376, 889 A.2d 875 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendants could not prevail on their claim that the plaintiff was not entitled to pursue this lawsuit?"
The Supreme Court docket number is SC 17639.